DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pair of wheels that are rotatably supported by the pair of annular members, respectively in claim 3 (It is noted that the drawings do not show how the wheels, 50, are movable relative to the annular members, 33; the annular members, 33, appear to be precluded from full rotation due to the rotating member, 37, which extends through the spokes, 34A-34F, of the annular members; it is therefore unclear if the rotational support of the wheel, 50, on the annular members, 33, is supposed to be consistent with the art recognized definition of a “wheel” (i.e. multiple rotations) and “rotate” (i.e. capable of or making a 360 degree revolution about an axis) or only requires the partial rotation such as seen between Figs. 3 and 10); the sensor of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims(s) 1 and 3-5 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim 5 objected to because of the following informalities:  
In line 11 of claim 5, the comma after wheels in the phrase “wheels,; and” should be deleted such that the phrase reads “wheels; and”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a pair of wheels arranged on both sides of the aircraft body.” It is presently ambiguous as to whether this limitation requires the aircraft to have a single pair of wheels, wherein one wheel is located on each side of the body (i.e. 2 wheels in total), or if there is a pair of wheels on each side of the body of the aircraft (e.g. dual rear wheels such as on a “dually” semi/pickup-truck; i.e. 4 wheels in total). It is noted that the latter interpretation of the claim limitation would not have support in the originally filed specification and/or drawings such that the specification would then be objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Claim 1 recites “a pair of rollers that protrude forward and upward with respect to each of the wheels when the aircraft body is in a horizontal state, and are rotatably supported by the aircraft body around an axis that extends in a tangential direction of each of the wheels.” As outlined above with respect to the wheels, it is additionally unclear if each wheel must comprise a pair of rollers or if there are two rollers in totality, wherein each roller is arranged with respect to one of a single pair of wheels. Additionally, what constitutes a “horizontal state” of the aircraft body is unclear. Since the metes and bounds of a “horizontal state” have not been defined in the claim, how the pair of rollers protrudes forward and upward with respect to the wheels is indeterminable. Finally, it is unclear how the axis of rotatable support for the rollers is arranged since it has not been established if each roller has its own axis or if both must be arranged along the same axis. 
Claim 1 recites “a controller that controls a rotation speed of the plurality of motors such that, when the aircraft body is moved in the left and right direction along a vertical wall surface, the aircraft body is inclined forward to bring the pair of rollers into contact with the vertical wall surface, and the aircraft body is inclined to a side where the aircraft body moves in the left and right direction.” It is first noted that “a controller that” performs a function is interpreted to be an adaptation or capability of the device as compared to a “controller programmed to” perform a function which is considered a special use machine. It has been held that the recitation that an element is “adapted to” or “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Second, the construction of the aircraft and movement thereof is unclear from the claim. It is recited that the aircraft is moved in the left and right direction along a vertical wall and inclined forward to bring rollers into contact with the wall. The size, shape, and location of aircraft elements has not been clearly established to convey how the aircraft body is moved along a vertical wall surface, how the rollers are brought into contact with the wall, and how the aircraft body is made to incline forward. It appears as though the arrangement of the rotating wings, body, wheels, and rollers needs to be better established (e.g. rollers extend outside the circumference of the wheels/rotors, the plurality of rotors are configured to provide roll, pitch, and yaw control for the aircraft) to convey how this control would be possible. It is then recited that “the aircraft body is inclined to a side where the aircraft body moves in the left and right direction. It is unclear what is meant by “inclined to a side” and “moves in the left and right direction” without the construction of the aircraft being better defined. From a review of the specification, it appears as though the aircraft comprises a longitudinal axis (front and rear direction), a transverse axis (i.e. left and right direction), and a vertical axis, and that the 
Claims 2-5 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each is rejected for at least the same rationale outlined above for failure to overcome the same. 
Claim 2 recites that “a contact surface of each of the rollers with the vertical wall surface forms a convex curved surface shape when viewed from a side surface of the aircraft body.” From a review of the disclosure, the rollers are shown to be elliptical spherical shaped such that the outer surface capable of contacting a surface is a convex curve in cross section. However, as claimed, the metes and bounds of the limitation are completely unclear as the shape of the surface is recited to be dependent upon an unclaimed vertical wall surface. Furthermore, the 
Claim 3 recites a pair of annular members, each having a rotation shaft, wherein “each of the pair of rollers are rotatably supported by the rotation shaft.” As outlined above, the number of rollers is unclear such that the structural relationship between the rollers and the two shafts is unclear.
Claim 4 recites “a first frame having a frame shape when viewed from a top of the aircraft body.” The structural relationship between the first frame and the body has not been defined such that it is unclear how one would view the frame from the body as recited. 
Claim 5 recites the same structure of the aircraft including the body, wheels, and rollers as claim 1 and is therefore similarly rejected as outlined above with respect to claim 1. 
Claims 7-9 draw dependency from independent claim 5 and incorporate the indefiniteness of the parent claim. Each is rejected for at least the same rationale outlined above for failure to overcome the same. 
Claim 6 recites “a forward inclined posture such that the pair of rollers are not brought into contact with the vertical wall surface.” As outlined above, the configuration of the aircraft is unclear, furthermore, a forward inclined posture not defined. As claim 5 states that the body is inclined forward to bring the rollers into contact with the wall surface, it is unclear how the body is in a forward inclined posture wherein the rollers are not in contact with the surface in claim 6 which draws dependency from claim 5. It is also unclear what the spatial arrangement and temporal order of the steps in claim 6 are with respect to those in claim 5. Does the vertical 
Claim 7 recites controlling rotation speed of the plurality of motors such that the speed of motors at a rear side is higher than the speed of motors at a front side. First, it appears as though the rotation speed of motors needs to be with respect to the aircraft body rather than the motors themselves. This is further necessary as outlined above since the arrangement of the motors has not been established. If the motors are all arranged along the transverse axis (left and right direction), how would this even work? As outlined above, it appears as though the number and arrangement of motors with respect to the aircraft body needs to be established including stating that they are configured to provide yaw, pitch, and roll control to the aircraft. 
Claim 8 has similar issues to those outlined above with respect to claim 6. It is unclear when and where the steps are performed with respect to the steps of claim 5. Additionally, it is unclear how claim 8 further limits claim 5 as claim 5 already recites bringing rollers into contact with the wall and moving the aircraft in a left and right direction. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0050726 to Yamada et al. 
Re: Claim 1. As best understood due to indefiniteness, Yamada et al. teaches an aircraft (Abstract, Figs. 1-23, 10, aircraft) comprising:
an aircraft body (20, body) including a plurality of rotating wings (22) and a plurality of motors (paragraph [0037] - 22 powered by motor - multicopter) that rotates the plurality of rotating wings;
a pair of wheels (34) arranged on both sides of the aircraft body and rotatably supported by the aircraft body around an axis that extends in a left and right direction of the aircraft body (paragraph [0039]);
a pair of rollers (Figs. 22-23; 230, plural rotating bodies supported by rotation shafts with axial directions in directions tangential to the wheels 34 - paragraph [0156]) that protrude forward and upward with respect to each of the wheels when the aircraft body is in a horizontal state (at least one pair of rollers will be positioned forward and above the body in any position, including a horizontal state, as they circumscribe the entire circumference of the wheel), and are rotatably supported by the aircraft body around an axis that extends in a tangential direction of each of the wheels; and
a controller (70 - paragraph [0053]; 222 - paragraph [0152]-[0154]) that controls a rotation speed of the plurality of motors such that, when the aircraft body is moved in the left and right direction along a vertical wall surface, the aircraft body is inclined forward to bring the pair of rollers into contact with the vertical wall surface, and the aircraft body is inclined to a side where the aircraft body moves in the left and right direction (paragraphs [0155]-[0158] - wheels contact wall surface).
Re: Claim 5. As outlined above with respect to claim 1, Yamada et al. teaches an aircraft having all the structural limitations necessitated by claim 5. Yamada therefore necessarily performs the step of preparing the aircraft having said structures. With regards to controlling the motor speed to move the aircraft along the wall, paragraphs [0155]-[0158] teach the movement but not the rotation speed. Paragraph [0037] states that the aircraft is a multicopter and the figures illustrate that the aircraft has four rotors like a conventional quadrotor. As the aircraft comprises no conventional control surfaces and the rotors are not disclosed to be variable pitch or tiltable, and as multirotors are known in the art to perform roll, pitch, and yaw utilizing independent control of motor speeds, it would be clear to one of ordinary skill in the art that Yamada et al. performs the inclination of the multirotor body by varying motor speeds as is conventional in the art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0050726 to Yamada et al.
Re: Claim 2. As best understood due to indefiniteness, as outlined above, Yamada et al. teaches the aircraft according to claim 1. However, it is not expressly disclosed that a contact surface of each of the rollers with the vertical wall surface forms a convex curved surface shape when viewed from a side surface of the aircraft body. Yamada et al. teaches rollers for creating an omnidirectional wheel. Examiner gives Official Notice that omnidirectional wheels having cylindrical elliptical shapes which would provide the claim limitation are known in the art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to utilize the known shape to increase the smoothness of transition of the rollers over a surface. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard R. Green/Primary Examiner, Art Unit 3647